DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4 January 2021 have been fully considered, but they are not persuasive. The claims filed 4 January 2021 do not contain any amendments, and so have been entered. The claims remain rejected for the reasons of record from the 4 November 2020 Office Action.

On pages 5-7 of the response, applicant argues that Blackburn does not disclose a thermoplastic, photochromic coating composition that is solidified to form a coating, wherein “solidified” is understood to mean “desolvated” and does not include crosslinking.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Cain is relied on to modify the polymeric material of Blackburn.
Blackburn explicitly discloses applying the photochromic polymeric coating as a solution or dispersion and so necessarily must be “desolvated” to produce the layer (Blackburn Paras 71-73). 


On pages 6-7 of the response, applicant argues that Cain cannot be combined with Blackburn because it Cain teaches overmolding thick films with high temperatures which would damage the optical In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Cain explicitly discloses the composition may be applied by solution casting (Cain Para 49), i.e. solidification, while keeping processing temperatures low including embodiments that are “well suited for electronic components that comprise an optical component” (Cain Para 49-51).

On page 7 of the response, applicant argues with regard to claim 18, that only a single example of Blackburn discloses the claimed Bayer abrasion value. However, Blackburn explicitly discloses evaluation of the hard coat by the Bayer abrasion test generally (Blackburn Para 47) and further the single example in Blackburn is sufficient to show that when a hard coating is present the claimed Bayer abrasion may be met (Blackburn Para 226).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E. Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DANIEL D. LOWREY
Examiner
Art Unit 1787



/D.D.L/Examiner, Art Unit 1787  

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787